Title: To Thomas Jefferson from Timothy Matlack, 25 February 1807
From: Matlack, Timothy
To: Jefferson, Thomas


                        
                            Sir,
                            Lancaster Feby. 25. 1807.
                        
                        An opportunity of sending to you, by way of Baltimore, now for the first time this spring, presenting itself,
                            I have forwarded to Mr Burrell D Postmaster there, a small bundle containing the Vine Cuttings which I had the honor of
                            mentioning to you in the fall, the Oldmixon Peach tree and several other kinds of fruit in high esteem here, which I hope
                            will Prove acceptable to you
                        My ground being entirely full of trees I have for a year or two Past not kept up my nursery, and consequently
                            had not a choice of young trees as to size, but have sent the best I have. To supply such as may fail to grow, I have sent
                            some cuttings both of the pears and of the stone fruit. If your Gardiner has not been in the practice of grafting the
                            stone fruits, he may be discouraged from attempting it, from the circumstance of their bark ragging, in the splitting of
                            the stock; but this is effectually prevented by grafting within the ground, and by cutting thro’ the bark in the direction
                            of the intended split. When this is done and the stock clayed over, & the clay covered with a bank of loam to prevent
                            its cracking, they will generally grow and make handsome trees. The cuttings of the Richmond Pear are worth Particular
                            attention.
                        There is one Circumstance of much importance in planting fruit trees, and especially of the Stone fruits,
                            which experience has taught me, and which I beg leave to mention. The ought to be planted not so
                            deep as they grew, and on rising ground, and the earth should be raised four or six inches in a bank round the stem;
                            and they must be staked so as to keep them perfectly steady.
                        As to Politic’s it will be remembered, that the division among the Democratic republicans of this state,
                            into Feds and Quids, arose from Duane’s support of Dr Leib, and that a Perserverance of the measure has continued to
                            widen the breach to this time, when a crisis is approaching that must decide the controversy.   The Doctor supposing himself
                            at the head of the Demo’s throughout the State, and entitled to the station, resigned his seat in Congress and took one in
                            the state Legislature, evidently in full expectation that he would be sent to the Senate of the United States; in which he
                            has been greatly disappointed, and not less mortified. In his pursuit of that object he has not only publickly weighed
                            himself in the state ballance; but has also produced a division between himself and the friends of Mr. Snyder, one
                            consequence of which himself has expressed at a public table here: Addressing himself to Mr Pulaskie he said “If you wish
                            my support to your bill (in favour of a canal) you must allow me to oppose it, which is the only
                            means by which I can possibly serve you”. Since which his Phillipic’s against Tryal by Jury seems to have topped his
                            character.   The friends of Mr. Snyder looking forward to the next election for Governor, and doubtful of the part which
                            Duane may take on that question, have prevailed on Mr. Binns of Northumberland to remove his press to the City,
                            immediately, in order to establish himself there in time to give his support to Mr Snyder, in case Dr. Lieb should
                            influence Duane to take part against him, which it is Presumed he will attempt. Circumstanced as Duane is with a great
                            number of heavy suits against him for libels in which it is conjectured that the Doctor has had a hand, Duane must feel
                            no small embarrassment in his choice between throwing off Lieb or deserting Snyder; and it seems that one of them he must do.   The extreme illness of the Governor (an inflamatory Rheumatism, or gout, which threatened a mortification of
                            which he is now recovering) drew the public attention to the consideration of a successor in that office, and with it
                            among reflecting men, the consideration of the state of Parties: more especially as to the coalition of the Feds & Quids.
                        It had long been expected that either General Muhlenberg or Mr Heister would have been nominated by the Germans in opposition to Mr. Snyder, and have divided that
                            interest; but it now appears, that both those Gentlemen have declined in favour of Mr. Spayd, connected with both those
                            families. He is said to be a young Gentleman of fair character, bred to the law yet having had few opportunities of
                            acquiring political knowledge, and not generally known, which brings the prudence of the measure into question,
                            independently of the consequences of dividing the republican interest in the present situation of things; when it is
                            understood that the Feds’ mean to nominate a Candidate in the expectation of deriving support from the Quids. James Ross
                            and William Tilghman have been spoken of as candidates under consideration.  Against the first, prejudices already raised, seem to forbid the expectation of any aid from the Quids: The urbanity of the manners of Mr. Tilghman may obtain him a few
                            votes from that quarter; but the general conviction of the impossibility of the Quids and Feds ever forming a lasting
                            connexion puts it beyond question, that no considerable number will join in his support.   So early as July last this
                            opinion forced itself upon the Quids here, and the proceedings in the legislature has confirmed it.  A committee of arrangment for the 4th of July, formed of the two Parties met, with the affectation of
                            condescension, perhaps on both sides, to form the toasts for the day &c, when even appearances could not be saved.
                            The coldness of some of the toasts which the Quids wished to be affectionately warm, and the pepper of others which did
                            not suit the republican palate, produced effects which could not, even for the moment, be concealed; and on the day when every heart ought to have expanded with benevolence, there were difficulties in
                            preserving decorum that were not expected. This to reflecting minds, shewed the true state of things and prepared them for
                            future events. In the fore part of the present session of the legislature enough was sacraficed to the desire of union,
                            and the hope was cherished until the election for State Treasurer came on when facts proved, beyond question, that a union
                            of strength could alone prevent the adverse candidate from being elected. In this situation of things the Feds persisted in
                            supporting Mr M Barton, who has always been considered, as one of the warmest leaders of “the Spartan band”, whom they knew that no consideration whatever could induce a single Quid to vote for. This was decisive,
                            and left no ground to hope for any future good effect from a coalition, and shewed unequivocally the irreconcileable
                            principles of the two parties, & the firm determination on both sides to adhere to them.
                        The electing of the Chief Magistrate of a republican government has been considered as the bane of it; but in
                            the present case it is hoped that it may, and most Probably will, prove a powerful restorative, whether either of the
                            candidates shall yield to the necessity of the times or not. That the Quids hold in their hands a weight sufficient to
                            turn the scale against the Feds, there can be no doubt, and in my mind, the evidence is full & clear that no
                            consideration can be offered that will, induce them to withhold it. When the proper time shall arrive the Quid’s and Demo’s
                            must feel the necessity of a conferrence, and of a union of measures; in which I am aware there will difficulties arise of
                            which some are of too delicate a nature to be touched at this time; but which must be overcome.
                        The widest spread mischief that ever disturbed the pPeace of Pennsylvania, was effected by private confidential letters, addressed to the warmest and weakest men in every part of the state, in which
                            the most wicked surmises and the boldest falshoods calculated to excite jealousies and alarms were confidently stated as
                            facts, and produced their full effects before the cause was known, or suspected. This evil has cured itself so far as the
                            cure is possible, and has silently but completely destroyed its author, whose talents were precisely fitted to such a
                            purpose, and whose whole time for years was dedicated to it. Had he not been detected the breach among the Democratic
                            republicans could never have been healed; but the venom being now withdrawn, be assured, the wound will heal of itself.
                  I
                            have the honor to be, with the highest respect Your Excellency’s Most obedient Servant
                        
                            T Matlack
                            
                        
                     Enclosure
                                                
                            
                            
                        
                           
                           
                           List of Fruit trees
                        
                        
                           No.
                           1.
                           Carolina Canada—
                           When fully ripe, the most juicy and highest flavourd of all the clingstone peaches—For preserving it is the best of all the Peaches, and being cut round length wise, and gently twisted, one half the Peach comes from the stone as perfectly as from the freestone—the other half is taken out with the point of a knife: It retains more of the peach flavour in brandy than any other.
                        
                        
                           
                           II.
                           The much boasted Oldmixon peach, which I fear will disappoint you in its size.
                        
                        
                           
                           III.
                           The Mammoth Peach—
                           large perfectly beautiful & ripens tender—a clingstone
                        
                        
                           
                           IIII.
                           The Oldmixon freestone—
                           a fine Peach—I suppose the same as the Madeira Peach
                        
                        
                           
                           V.
                           The Lady’s favourite—
                           a small yellow Peach of exquisite flavour—a late importation from France—ripens full of juice.
                        
                        
                           
                           VI.
                           The Italian red—
                           freestone—imported by Robert Morris
                        
                        
                           
                           VIII.
                           The Italian white—
                           freestone—imported by R M—
                        
                        
                           
                           VII.
                           The Moore Park Apricot—
                           I presume the same as the Anson. 
                        
                        
                           The Purple Syrian Grape from Twitham.
                           (Cuttings from each) & also of the Purple Prune and of Coopers plum, a seedling from the Green Gage grafted on the wild plum—
                        
                        
                            Both these are seedlings Produced near Philada. & superior to any imported. 
                           }
                           X.
                           Sickell’s Pear—
                           a small pear, to be gathered about the 10th of October—They are red upon the tree, & ripen in about 2 weeks to a beautiful lemon colour—They are juicy and tender as the best of the Bursu Pears, and much sweeter—
                        
                        
                           XI.
                           The Richmond Pear—
                           The ugliest, hardest skinned, and richest flavoured of all the pear kind—It ripens a few days later than Sickell’s Pear, and is equally buttery.
                        
                     
                            
                             A small Parcell of Coopers Pale green Asparagus Seed, which has long commanded the
                                Philadelphia market—The head is large in proportion to its stem & very tender. the whole of this Seed is gathered
                                from one beautiful Stalk in my garden
                             The long crooked & warted Squash—A native of New Jersey, which the Cooper’s family have preserved
                                unadulterated for near a Century. It is our best Squash. 
                        
                    
               